Citation Nr: 0719546	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-29 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
 

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served in active duty from June 1974 until June 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was not diagnosed as having post-traumatic 
stress disorder during service or within one year of 
discharge from service.

3.  The veteran does not have a corroborated in-service 
stressor upon which a diagnosis of post-traumatic stress 
disorder may be based.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service, nor is such a disorder presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated July 2004, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim for service connection, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim was provided in March 2006 as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Accordingly, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Therefore, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
a Decision Review Officer (DRO) in November 2005.  VA is not 
required to schedule the veteran for a physical examination 
because the evidence does not meet the criteria set forth in 
38 C.F.R. § 3.159(c)(4).  Specifically, there is no credible 
evidence of an event, injury, or disease in service upon 
which a current disability may be based.  As such, the Board 
will not remand this case for a medical examination.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  In fact, the veteran advised VA 
in April 2006 that he had no additional evidence to identify 
or to provide to substantiate his claim.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.

The veteran asserts that he experienced post-traumatic stress 
disorder as a result of sexual assault and harassment that 
took place while he was stationed in South Korea.  The 
veteran contends that he has depression, anxiety, frequent 
nightmares, and he angers easily as a result of the sexual 
assault and harassment.  At his hearing before the DRO, the 
veteran credibly testified that he did not seek treatment in 
service or for many years thereafter, but he asserts that he 
told his wife about the in-service sexual abuse shortly after 
their marriage in 1979 or 1980.   

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that 
may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  The VA 
will not deny a post-traumatic stress disorder claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA or potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  See C.F.R. §  3.304(f)(3).  

Psychoses are deemed to be chronic diseases under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
under 38 C.F.R. § 3.307(a)(3) if the evidence shows that such 
a disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. § 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
June 1976, the evidence must show that a chronic psychosis 
manifest to a degree of ten percent by June 1977, in order 
for service connection to be granted based upon a presumptive 
period.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

The veteran indicated that the team leader at his duty 
location was the perpetrator of the alleged in-service sexual 
assault and harassment.  At the time of the alleged 
incidents, the veteran's rank was lower than that of the team 
leader.  The veteran avers that his team leader propositioned 
him with sexual advances between April 1975 and December 
1975.  The veteran contends that this team leader performed 
acts of oral sex upon him without his consent.  The veteran 
did not report these acts to anyone while in service.  He 
indicated that he tried to disclose these incidents to his 
supervisor, but did not because the supervisor was too busy 
or out of the area.  

During his service, the veteran did not request relocation or 
a job reassignment.  The veteran's in-service performance 
reviews reflect an increased duty evaluation from November 
1975 to February 1976.  Specifically, the evaluator noted 
that the veteran "ranks with the very best" regarding most 
of his duty performance traits.    

The veteran stated that he did not tell anyone about the 
sexual assault and harassment until he told his wife 
approximately one to two years after their marriage-in 
approximately 1979 or 1980.  In August 2004, the veteran's 
wife submitted a statement supporting the veteran's claim.  
She stated that her husband continued to exhibit signs of 
anger and discontent.  He would frequently leave the home and 
not discuss his whereabouts with her.  She also confirmed 
that they had difficulty in their marital relations.  The 
veteran's wife affirmed her husband's description of the in-
service sexual assault and harassment.

In March 2004, the veteran sought treatment for nervousness, 
sleeplessness, and heart palpitations.  He advised the 
treating physician that an experience in Korea, as well as 
some stressors at home, could be causing these symptoms.  
The veteran asserted that he has had trouble finding or 
maintaining employment because of his desire to work alone.  
The treating physician then referred the veteran to the 
Mental Health Clinic for an evaluation and treatment for 
anxiety.  The veteran stated that television coverage of 
both the Michael Jackson trial and the same-sex marriage 
reporting triggered his symptoms.  VA treatment records 
dated in 2004 reflect a diagnosis of an anxiety disorder due 
to military sexual trauma.  In September 2004, the veteran 
was diagnosed as having post-traumatic stress disorder 
secondary to military sexual trauma.  The evidence in 
support of the veteran's claim includes his statements, his 
wife's statement, and VA medical treatment records. 

Given the evidence outlined above, the Board finds that 
service connection cannot be granted for post-traumatic 
stress disorder either on a direct or presumptive basis.  
The Board finds that the veteran was not diagnosed as having 
a psychiatric disorder during service or within one year of 
discharge from service.  He is, however, currently diagnosed 
as having a post-traumatic stress disorder due to military 
sexual trauma.  The Board finds that this diagnosis is based 
solely on the history as conveyed by the veteran, and there 
is no credible evidence to corroborate the in-service 
stressor.  

The Board notes that it is not bound by a medical opinion 
based solely upon an unsubstantiated history as related by 
the veteran.  See LeShore v Brown, 8 Vet. App. 406, 409 
(1995).  Under these circumstances, the diagnosis of post-
traumatic stress disorder based on military sexual trauma is 
not accepted as there is no credible corroboration of the 
underlying in-service stressor.  

The veteran submitted evidence in support of his claim-
namely, his statements and the statements of his wife.  The 
Board is sympathetic to the issue raised in his claim for 
service connection, but the current record reflects no 
competent evidence corroborating the veteran's contention 
that he suffered a sexual assault while serving in Korea.  
When considering the totality of the evidence, the Board 
finds that the statement of the veteran's wife is 
insufficient to corroborate the in-service stressor.  The 
veteran did not report the incidents, nor did he request a 
transfer to another duty location.  Additionally, there is 
no indication from his performance reviews that the alleged 
in-service stressor affected the performance of his service 
duties.  In fact, his performance review rating improved 
during this time period.  There is no evidence of the need 
for treatment for decades following the veteran's discharge 
from service.  Thus, his wife's statement does not outweigh 
the service-related evidence, and the Board finds that the 
veteran does not have a corroborated in-service stressor 
upon which a diagnosis of post-traumatic stress disorder may 
be based.  Therefore, service connection must be denied both 
on a direct and on a presumptive basis.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


